Citation Nr: 1611046	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-32 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine (neck) disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for blurry vision, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral leg disability, including sciatica, and if so, whether service connection is warranted.

4.  Entitlement to service connection for intervertebral disc disease (IVDS) of the lumbar spine.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection disfigurement of the mouth and loss of teeth and for service connection for dental treatment purposes, and if so, whether service connection is warranted.  

6.  Entitlement to service connection for a gall bladder disability, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for acid reflux, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin condition, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a groin muscle injury, and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for prostate gland disability, and if so, whether service connection is warranted.

11.  Entitlement to an effective date earlier than July 2009 for service connection for sleep apnea.

12.  Entitlement to an effective date earlier than September 2010 for increased rating for irritable bowel syndrome (IBS).

13.  Entitlement to an effective date earlier than September 2010 for service connection for deviated septum.

14.  Entitlement to an increased rating for deviated septum.

15.  Entitlement to an increased rating for appendectomy scar.
16.  Entitlement to service connection for a heart disability.

17.  Entitlement to an increased rating for hearing loss.

18.  Entitlement to service connection for memory loss.

19.  Entitlement to an increased initial rating for sleep apnea.

20.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability manifesting as shortness of breath, including as due to asbestos exposure or due to undiagnosed illness, and if so, whether service connection is warranted.

21.  Entitlement to an increased rating for hemorrhoids.

22.  Entitlement to an increased rating for irritable bowel syndrome (IBS).

23.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a disability manifesting as left shoulder pain, including as due to undiagnosed illness, and if so, whether service connection is warranted.

24.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral knee disability, including as due to undiagnosed illness, and if so, whether service connection is warranted.

25.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right ankle sprain, and if so, whether service connection is warranted.

26.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hip disability, and if so, whether service connection is warranted.

28.  Entitlement to service connection for dizzy spells and chronic muscle and joint pain, to include as due to a chronic undiagnosed illness or a multisymptom illness, such as chronic fatigue syndrome or fibromyalgia.

29.  Entitlement to service connection for muscle spasms, including as due to undiagnosed illness.

30.  Entitlement to an increased rating for T12-L4 scoliosis.

31.  Whether the reduction of T12-L4 scoliosis from 20 percent to 10 percent was proper?

32.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for disability of the mouth and teeth due to treatment at a VA facility.

33.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1997.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran had a personal hearing with the undersigned Veterans Law Judge in July 2015.

The issue of entitlement to service connection for a psychiatric disability was raised in a March 2015 statement accompanying the VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to a higher rating for service connected headaches with photophobia and dizziness raised in the January 2016 brief.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for broken teeth and disfigurement of the mouth, including for dental treatment purposes, a gall bladder disability, acid reflux (GERD), a skin condition, a groin injury, a heart disability, a left shoulder disability, shortness of breath, a right ankle disability, a bilateral hip disability, muscle spasms, and joint paints, and entitlement to increased rating for IBS, hearing loss, sleep apnea, hemorrhoids, the lumbar spine, and bilateral sciatica are REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1.  The Veteran's claim to service connect a groin muscle injury was denied in February 1998.  His claims to service connect a cervical spine disability, acid reflux, and a right ankle disability were denied in a July 2002 rating decision.  His claims to service connect blurred vision, sciatica, broken teeth (including for dental treatment purposes), a skin condition, a prostate disability, left shoulder disability, shortness of breath, a knee, and a bilateral hip disability were denied in a September 2005 rating decision.  He did not appeal those decisions, and they became final.  Since then, he has submitted new and material evidence that relates to unestablished facts necessary to substantiate the claims, and they are reopened.  

2.  Cervical spine scoliosis and arthritis are related to an injury in service.

3.  Lumbar IVDS, degenerative disc disease, and herniated disc are related to an injury in service.

4.  Bilateral sciatica is secondary to service-connected T12-L4 scoliosis.

5.  Blurred vision is secondary to service-connected migraine headaches.

6.  Memory loss is related to service-connected TBI.

7.  The Veteran's service-connected scoliosis T12-L4 has not undergone an improvement.

8.  The Veteran's T12-L4 scoliosis manifests with painful flexion to 45 degrees, and with mild paralysis of the right sciatic nerve.

9.  The Veteran's service-connected disabilities preclude employment.

10.  During his July 2015 personal hearing, he withdrew his claims pertaining to an earlier effective date for sleep apnea and irritable bowel syndrome, an earlier effective date for the increased rating for deviated septum, and for increased ratings for deviated septum and appendectomy scar.





CONCLUSIONS OF LAW

1.  The July 2002, September 2005, September 2011 rating decisions are final.  New and material evidence has since been received, and the claims to service connect a cervical spine disability, blurred vision, bilateral sciatica, broken teeth and disfigured mouth (including for dental treatment purposes), a skin condition, acid reflux, a groin muscle disability, a prostate disability, left shoulder disability, shortness of breath, a knee disability, a right ankle disability, a bilateral hip disability are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (2015).

2.  The criteria are met for service connection for cervical spine scoliosis and arthritis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria are met for service connection for lumbar IVDS, degenerative disc disease, and herniated disc.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria are met for service connection for bilateral sciatica.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

5.  The criteria are met for service connection for blurred vision.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria are met for service connection for memory loss.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The reduction from 20 percent ratings to 10 percent ratings for T12-L4 scoliosis was not proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5260 (2015).

8.  The criteria are not met for a rating higher than 20 percent for T12-L4 scoliosis under DC 5237; but, the criteria are met for a separate 10 percent rating under DC 8520 for mild incomplete paralysis of the right sciatic nerve since February 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.40, 4.71a, 4.124a, DCs 5237, 8520 (2015).

9.  The criteria for a TDIU starting from August 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).

10.  The criteria are met for withdrawal of his appeals for earlier effective dates for  service connection for sleep apnea and irritable bowel syndrome (IBS), for an earlier effective date for an increased rating for a deviated septum, and for increased ratings for deviated septum and appendectomy scar.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c) (2015).  Relevant treatment records have been associated with the claims file.  He was also provided with a VA examinations.  He has not alleged any failures on the part of VA in complying with the VCAA.

The Board is remanding the Veteran's lumbar spine and associated neurologic abnormalities for additional development.  However, the evidence currently shows entitlement to a separate rating for associated sciatica.  The Veteran is not prejudiced by the Board's action in immediately assigning this rating, as the matter will be subject to readjudication.


Reopening service connection claim

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

His claim to service connect a cervical spine disability was denied in a July 2002 rating decision because no evidence was received in support of the claim.  He did not appeal that decision, and it is now final.  Since then, evidence has been received showing that he has current diagnosis of the cervical spine that are related to service.  This is new and material evidence, and raises the possibility of substantiating the claim.  This claim is therefore reopened.

The Veteran's service connection claim for blurry vision was denied in a September 2005 rating decision because the evidence did not show that he had a current disability manifesting as blurry vision.  He did not appeal that decision, and it is now final.  Since then, evidence has been received showing that he has blurred vision, and also that it is related to service-connected disabilities.  This is new and material evidence, and raises the possibility of substantiating the claim.  This claim is therefore reopened.

His claim to service connect sciatica was last denied in September 2005 (claimed as numbness in the legs) because his treatment records did not show a current diagnosis.  He did not appeal that decision, and it is now final.  Since then, he was examined in May 2011, at which time he was diagnosed with service-connected T12-L4 scoliosis with sciatica.  This is new and material evidence, and raises the possibility of substantiating the claim.  This claim is reopened.

His claim to service connect broken teeth and disfigurement of the mouth, including for dental treatment purposes, was last denied in the September 2005 rating decision because there was no evidence that it was related to service.  He did not appeal that decision, and it is now final.  Since then, he has submitted a September 2011 opinion by his physician that the September 1990 injury with the shore power cable could have damaged his teeth.  As this is new and material evidence that raises the possibility of substantiating the claims, they are reopened.  His claim for service connection will be discussed in more detail in the remand section, as it requires additional development.

His claim to service connect acid reflux was denied in July 2002 rating decision because the evidence did not show a relationship to service.  He did not appeal that decision and it is now final.  Since then, he has alleged that it is a result of medication he takes to treat other service-connected disabilities.  This is new and material evidence, and raises the possibility of substantiating the claim.  Accordingly, the claim is reopened; however, the issue of service connection is being remanded for further development.

His claim to service connect a skin condition was denied in the September 2005 rating decision because he separated from service with a normal skin evaluation.  He did not appeal that decision and it is now final.  Since then, he has alleged toxic exposure while in service, as well as recurrent cellulitis since serving in the Persian Gulf War.  This is new and material evidence, and raises the possibility of substantiating the claim.  Accordingly, the claim is reopened; however, it is remanded for further development.

His claim to service connect a groin muscle injury was denied in February 1998 because his STRs did not show any diagnoses and he did not have, at that time, a current diagnosis.  He did not appeal that decision, and it is now final.  Since that time, he has alleged that his groin muscle was damaged during a vasectomy in 1996, wherein the surgeon injured himself and the Veteran was left with an open incision for an extended period of time.  This is new and material evidence that raises the possibility of substantiating the claim.

Similarly, his claim to service connect a prostate disability was denied in an unappealed September 2005 rating decision.  The evidence did not show a current disability.  He did not appeal that decision, and it is now final.  Since that time, he has alleged that the incident during his vasectomy resulted in prostatitis.  This is new and material evidence that raises the possibility of substantiating the claim.

His claim to service connect a left shoulder disability manifesting with pain was denied in September 2005 because the evidence did not show a chronic disability.  He did not appeal that decision, and it is now final.  Since that time, the evidence shows a disability has been diagnosed.  Further, one of his physicians suggested it is related to his service-connected cervical spine and headaches.  This is new and material evidence that raises the possibility of substantiating the claim.  Accordingly, this claims is reopened; however, it is being remanded for further development.

His claim to service connect a disability manifesting as shortness of breath was denied in September 2005 because he did not have a current diagnosis of a disability manifesting as shortness of breath.  He did not appeal that decision, and it is now final.  He has since testified that he has had recurrent bronchitis and pneumonia since serving in the Persian Gulf.  This is new and material evidence that raises the possibility of substantiating the claim.  This claim is reopened, but it is being remanded for further development.

His claim to service connect a knee disability was last denied in September 2005 because he did not, at that time, have a current diagnosis.  It follows that there was no finding of a relationship to service, either.  The Veteran did not appeal that decision, and it is has become final.  Since that time, the Veteran has alleged that his physician has attributed his knee pain, which he also had in service, to early manifestations of sciatica, which is related to his lumbar spine.  As sciatica and lumbar spine disabilities are now service-connected, this is new and material evidence that raises the possibility of substantiating the claim.  This claim requires additional development.

The Veteran's claim to service connect a right ankle disability was denied in July 2002 because the evidence did not show a current disability.  It follows that there was no finding of a relationship to service, either.  He did not appeal that decision and it has become final.  The Veteran has alleged that his physician has attributed his knee pain to his sciatica, which has been service-connected.  This is new and material evidence that raises the possibility of substantiating the claim.  This claim requires additional development and is discussed in the remand section of this decision.

The Veteran's claim to service connect a bilateral hip disability was denied in September 2005 because the evidence did not show a current disability or a relationship to service.  He did not appeal that decision and it has become final.  New and material evidence has been received that shows that he has right hip bursitis.  He has also alleged a relationship to between his hips and his lumbar spine (which is found to be service-connected in this decision).  This evidence raises the possibility of substantiating the claim, however, still further development is required, as discussed in the remand section below.


Service connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Cervical spine

The Veteran's physician authored an opinion in May 2010, wherein he attributed the Veteran's cervical scoliosis and degenerative changes at C3, C5, and C6 to service.  Specifically, he noted that he had reviewed the Veteran's records, including the records of a September 1990 injury wherein the Veteran was hit on the head with a shore power cable.  He noted that the Veteran was boarded out of the military due to the residuals of this injury, and opined that it was as likely as not that the current cervical spine diagnoses are related to the injury as well.  Accordingly, service connection is granted.

IVDS of the lumbar spine and bilateral sciatica

The Veteran was examined in July 2005 in conjunction with a claim involving his service-connected scoliosis of the T12-L4 vertebrae.  That examiner noted the Veteran was diagnosed with multilevel degenerative disc disease, herniated disk (L4/5) of the lumbar spine, and lumbar radiculopathy.  He noted the Veteran was boarded out of the service with scoliosis of the thoracolumbar spine and also lumbar syndrome.  He indicated that it was at least as likely as not that these diagnoses are related to the injury in service.  Further, the May 2011 VA examiner diagnosed the Veteran with sciatica due to his T12-L4 scoliosis.  Accordingly, service connection for IVDS of the lumbar spine and bilateral sciatica is granted.

Blurred vision

The record shows the Veteran is service-connected for traumatic brain injury (TBI).  The June 2013 VA examiner noted the Veteran has blurred vision secondary to migraines that are associated with TBI.  His VA physician opined in July 2011 that his headaches result in generalized visual disturbances, and in August 2011 that his headaches cause blurry vision spells.  Accordingly, service connection for blurred vision is granted.

Memory loss

The Veteran reported experiencing mild memory loss during the September 2015 VA examination for TBI.  Objective testing did not show memory loss.  Subjective symptoms of TBI, including memory loss, are service-connectible.  See 38 C.F.R. § 4.124a, DC 8045.  Accordingly, service connection for memory loss is granted.




Rating reduction

The Veteran contends that the reduction of the rating assigned to his thoracolumbar scoliosis, effective from May 2011, was improper.  The Board agrees, and will restore the Veteran's 20 percent rating.

His thoracolumbar scoliosis was reduced from 20 to 10 percent, and is rated under DC 5237,  which is found under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a.  In pertinent part, the General Formula provides for a 10 percent rating for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  It provides a 20 percent rating for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.
 
The law further provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished only when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The Veteran's 20 percent rating was assigned in the September 2005 rating decision, thus was in place for more than five years when it was reduced in September 2011.

The Board finds that the evidence does not show an actual change in his disability, or that there has been an improvement in the functionality of his thoracolumbar spine.  In July 2005, the Veteran was able to flex from 0 to 70 degrees and extend from 0 to 30 degrees.  His total range of motion was 220 degrees total.  In the October 2007 VA examination, he was able to flex from 0 to 80 degrees, and extend from 0 to 20 degrees.  His total range of motion at that time was 240 degrees, which is normal.  In September 2008, he was able to flex to 90 degrees, but his extension remained at 20 degrees.  At that time, it was noted he had to quit his previous job due to his symptoms, but would shortly be starting a new desk job.  At the February 2009 VA examination, he was only able to flex to 80 degrees.  It was also noted that he had leg length discrepancy, and that he had an antalgic gait due to weakness of the lower extremities.  He was noted to have right hip weakness, with the all other neurological testing normal.  At the May 2011 VA examination, the Veteran's combined range of motion was 210 degrees, which is actually less than his range of motion in July 2005, when he was granted the 20 percent rating.  Finally, at his most recent VA examination, in September 205, his combined range of motion was 130 degrees.  Although he appeared to show a brief improvement, this evidence does not show a sustained or actual improvement in his range of motion.  Further, the most recent examination continues to show functional loss caused by his disability, including less movement, weakened movement, and  pain on movement.  There is no indication that his ability to function under the ordinary conditions of life and work has improved.  Brown, supra.  Accordingly, the reduction in ratings was not proper, and his 20 percent rating for scoliosis of the T12-L4 is restored.

The next issue is whether the evidence demonstrates entitlement to a rating higher than 20 percent for his thoracolumbar scoliosis.  
Increased Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's T12-L4 scoliosis is currently rated 20 percent disabling under DC 5237, which indicates that it is rated as analogous to lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237 (2015).  DC 5237 is rated under the General Formula, discussed above.  Id. 
 
Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015).  Neurologic abnormalities resulting from a service-connected spinal disability are to be separately rated.  Id., Note (1).  

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.  

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The evidence does not support a higher rating under DC 5237.  His worst range of motion measurements were taken at the September 2015 VA examination, where he could only flex to 45 degrees, which exceeds the criteria for the next higher rating.  Even when taking into account his functional loss and his additional functional loss during flares, the evidence does not show that his range of motion has ever been reduced to 30 degrees or less, which is required for the next higher rating.  He has complained of flares of pain, and some of the VA examiners indicated that he would likely have additional limited motion and limited function during flares, but they all declined to opine on how much.  This issue is discussed further in the remand, as additional development is required.  He has also not been shown to have ankylosis of the thoracolumbar spine.

He has been diagnosed with IVDS, which is also rated under the General Formula, but which can alternatively be rated based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, he would be entitled to a 10 percent rating for episodes totaling one week but less than two weeks in the preceding 12 months, a 20 percent rating for episodes totaling two weeks but less than four, a 40 percent rating for episodes totaling four weeks but less than six, and a 60 percent rating for episodes totaling at least six weeks.  Id.  An incapacitating episode is a period of acute signs and symptoms that require bedrest prescribed by a physician.  Id., Note (1).  The evidence does show that he was prescribed bedrest by his physician, but not for a period totaling four to six weeks.  

Accordingly, a higher rating for his thoracolumbar scoliosis is not warranted by the evidence as it currently stands, however, it is being remanded for further development.

However, as discussed above, bilateral sciatica has been found to be related to his T12-L4 scoliosis.  The General Formula provides that neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a, DC 5237, Note (1).  Therefore, a separate rating for bilateral sciatica is warranted.

The evidence shows the Veteran denied radiating pain at the October 2007 VA examination, but he did complain that his right leg would occasionally feel totally numb.  Neurological examination was normal.  He did complain of radiating pain at the September 2008 VA examination, down to the ankle on the right side and down to the knee on the left side.  He also complained that his right knee occasionally gave out on him, causing falls.  The neurological examination was normal.  In February 2009, he complained of weakness in the thigh, numbness and tingling, and that his knee buckled.  The examination was essentially normal, but showed reduced strength in the right lower extremity and an antalgic gait.  In May 2011, he was officially diagnosed with sciatica.  The September 2015 VA examination found he had mild symptoms in the right leg only.  

Accordingly, a 10 percent rating for mild incomplete paralysis of the sciatic nerve is warranted for mild symptoms of the right leg.  38 C.F.R. § 4.124a, DC 8520.   Although he has complained of left leg involvement, none of the evidence shows the identification of any objective signs of left leg sciatica.  He has been shown to have mild objective symptoms on the right since February 2009, so his separate rating is effective from the date of that VA examination (February 26, 2009).  38 C.F.R. § 3.400(o).  

As mentioned, the Board granted service connection for bilateral sciatica.  This issue is being remanded for further development as to whether a compensable rating for the left leg is warranted.

The Board does not find that referral for extraschedular consideration is warranted at this time.  The record does suggest additional symptomatology that should be investigated, including whether he has erectile dysfunction, which will occur on development.


Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if the veteran has two or more such disabilities, then at least one disability must be 40 percent or more, and then sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  None of the Veteran's disabilities were rated 40 percent or higher until July 2009.  His combined rated in July 2009 was 80 percent.  38 C.F.R. § 4.25.  He therefore met the requirements as of July 2009.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran was employed at the VA doing a desk job until 2013, when he had to retire because of his headaches and his back.  Prior to that, he had done more physical work, but could not physically sustain it.  As he is not able to do physical or sedentary work, a TDIU is warranted effective from August 3, 2013, the day after his retirement.


Withdrawal of Appeals

During the Veteran's July 2015 personal hearing, he and his representative let it be known that he was withdrawing his appeals for earlier effective dates for  service connection for sleep apnea and irritable bowel syndrome (IBS), for an earlier effective date for an increased rating for a deviated septum, and for increased ratings for deviated septum and appendectomy scar.  The hearing has since been transcribed.  

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the claimant, the applicable claim number, and a statement that the appeal is being withdrawn, and it must also be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

The transcript of the hearing testimony lists his name and claim number, and clearly expresses his intent to withdraw these appeals.    

As the Board had not yet issued a decision concerning these claims upon receipt of the transcript, the criteria are met for withdrawal of these appeals.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claims are dismissed.  Id.


ORDER

The claims of entitlement to service connection for a cervical spine disability, blurred vision, sciatica, broken teeth and disfigured mouth, broken teeth for dental treatment purposes, a gall bladder disability, acid reflux, a skin condition, prostate gland, groin muscle injury, left shoulder disability, shortness of breath, a knee disability, a right ankle disability, a bilateral hip disability are reopened.

Service connection is granted for cervical scoliosis and arthritis.

Service connection is granted for blurred vision.

Service connection is granted for IVDS, degenerative disk disease, and herniated disk of the lumbar spine.

Service connection is granted for bilateral sciatica.

The Veteran's 20 percent rating for T12-L4 scoliosis is restored.

The claim of entitlement to a rating higher than 20 percent for T12-L4 scoliosis is denied.

A separate 10 percent rating under DC 8520 is granted for the right lower extremity.

A TDIU is granted effective August 3, 2013.

The claims of entitlement to earlier effective dates for service connection for sleep apnea and irritable bowel syndrome (IBS), to an earlier effective date for an increased rating for a deviated septum, and for increased ratings for deviated septum and appendectomy scar, are dismissed.



REMAND

The Veteran's remaining claims require additional development.

Initially, the Board notes that it is unclear whether his STRs are complete.  He has alleged since the 1990's that he was diagnosed with hiatal hernia causing reflux while still in service, but this is not shown in the available records.  His records show a referral for a gastrointestinal consultation in April 1994.  On remand, a search for additional STRs, including potential inpatient or clinical care, should be conducted.

In regard to service connection for broken teeth and disfigured mouth, including for dental treatment purposes, this claim requires additional development.  He has not been given a VA examination for an opinion on whether the September 1990 injury, wherein he was hit in the head and face with a shore power cable that weighed well over 2000 pounds, led to his having to have most of his teeth removed.  His physician has authored an opinion wherein he noted that such an injury could cause damage to the teeth.  VA treatment records show multiple extractions in 2009, but do not address whether the in-service injury caused damage leading to the need for the extractions.

His claim for benefits pursuant to 38 U.S.C.A. § 1151 for disability as a result of dental treatment at a VA facility also requires additional development.  The record shows he had multiple extractions in 2009, as well as an alveoloplasty.  Records suggest more extractions within the next few years.  A medical opinion on whether there was fault or negligence resulting in disability must be obtained.

In regard to service connection for gall bladder disability, the Veteran has not been provided a VA examination.  His records show that he has been diagnosed with gallstones in May 2009.  He has asserted that his gallstones are secondary to his service-connected IBS.  Accordingly, he should be provided a VA examination.

Similarly, the Veteran has been diagnosed with acid reflux (GERD), and he alleges that it is related to the medication he takes to treat his other service-connected disabilities.  He should be provided a VA examination.

Also, a current report on the severity of his service-connected IBS should be obtained.  The August 2013 VA examiner suggested that the Veteran's IBS is not presenting in the usual manner, thus is essential that a report of all symptomatology associated with IBS be obtained.

In regard to service connection for a skin condition, the Veteran's records reveal he was exposed to synthetic oil, mineral oil, cleaning solvents, diesel fuel, asbestos, paint thinner, and possibly unknown chemical agents.  He asserts that he has had bouts of recurring cellulitis since serving in the Persian Gulf.  His records reveal that he had cellulitis in November 2008, the date of his request to reopen that claim.  During the April 2009 VA examination, he had normal skin, but no opinion was obtained on cellulitis, which was diagnosed during the appeal period.

In regard to his groin muscle and prostatitis, the record shows persistent groin pain, recurrent prostatitis, and benign prostatic hypertrophy in January 2009.  He has alleged that these disabilities are related to his in-service vasectomy or his in-service appendectomy.  These theories should be investigated in a VA examination.  

In regard to his claim to service connect a heart disability, the record shows that he has been diagnosed with tachycardia and possible coronary artery spasm.  He has asserted that he had tachycardia while in service.  He has also claimed that it is secondary to his sleep apnea.  An examination should be conducted.  

In regard to his claim to service connect a left shoulder disability manifesting with pain, the Veteran alleges that he has both a nerve condition as well as a musculoskeletal condition causing pain in his left shoulder.  He has been diagnosed with tendinosis in August 2009, by MRI.  The last VA examination, in October 2007, diagnosed a normal shoulder, therefore an updated examination  must be conducted.

In regard to his claim for a higher rating for hearing loss, the Veteran has alleged an increase in the severity of his symptoms.  Accordingly, an updated VA examination must be scheduled.

In regard to his claim for a higher rating for sleep apnea, the Board notes that he has never had a VA examination that explicitly lists the symptoms associated with his sleep apnea.  He is seeking a higher rating, therefore, an examination should be conducted.

In regard to his claim for a higher rating for hemorrhoids, an updated VA examination is required.  He alleges that they bleed very frequently, at least six times a month, and that they are irritated all the time.  As he has alleged an increase, an updated examination must be conducted.

In regard to his claim to service connect a disability manifesting as shortness of breath, the Veteran should be provided an updated examination.  He had a normal pulmonary function test in 2007, but is unclear whether he has had another since then.  If he has any objectively identifiable symptoms, the lack of an identifiable diagnosis is not a block to service-connection.  Accordingly, he should also be given a VA Gulf War examination.

In regard to his claim to service connect a knee disability, the Veteran alleges that his chronic knee pain has been attributed to sciatica and his lumbar spine.  His STRs also show that he had chondromalacia patella while in service.  On remand, an examination should be conducted for an opinion on whether he has any diagnosable disabilities of the bilateral knees, or whether he has objectively identifiable symptoms that are not attributable to a diagnosis.

In regard to the Veteran's claim to service connect a right ankle disability, another VA examination must be conducted for a determination as to whether the Veteran has a diagnosable disability of the right ankle, or any objectively identifiable symptoms of an undiagnosable illness, and whether there is a relationship to service.  

In regard to his claim to service connect a bilateral hip disability, a VA opinion  must be obtained.  He was diagnosed with right hip bursitis at the October 2007 VA examination, but no opinion on a relationship to service was obtained.  His left hip, which has persistent symptoms of pain, should be addressed in the Gulf War examination.

In regard to his claims to service connect muscle spasms and chronic muscle and joint pain, the Board observes that the current Gulf War Guidelines VA examination, from March 2009, is not adequate.  It only addresses the Veteran's breathing and respiratory symptoms.  The Veteran complains of chronic joint and muscle pain.  He must be examined for objective symptoms of an undiagnosed illness.

In regard to his lumbar spine and associated neurologic abnormalities, an updated examination must be conducted.  An opinion on whether he has erectile dysfunction should be obtained.  Full testing for neurological deficits should be conducted for the right and left leg.  A thorough report on current symptomatology is to be obtained.

Finally, the record must be supplemented with updated VA treatment records.  The most recent are from June 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his teeth and mouth, and make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete set of updated VA treatment records are associated with the file.

2.  Conduct a search for additional STRs, including potential clinical records or records of inpatient treatment, pertaining to hiatal hernia and reflux.  Ask the Veteran for a time frame of when his hiatal hernia was diagnosed, and where, if he can recall.  His STRs show a referral for a gastrointestinal consultation but it is unclear whether that happened.  If unable to locate, the Veteran must be properly notified.

3.  Following receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's multiple teeth extractions and alveoloplasty, and any other dental diagnosis or disability, are related to the incident in service, in September 1990, wherein he was hit in the head and face with a shore power cable that weighed over 2000 pounds.  He had multiple extractions and alveoloplasty starting in 2009. The examiner is asked to review the STRs and post-service dental records prior to the examination, to conduct a complete examination, and to conduct searches of the relevant literature regarding injuries to the face and teeth damage.  The examiner is specifically asked whether the Veteran has bone loss of the maxilla or mandible as a result of the facial injury, or as a result of any other incident noted in his STRs or described by the Veteran during his examination.

The examiner is also asked to provide an opinion as to whether any diagnosis identified above, if not related to service, was instead a result of treatment rendered at the VA.  If so, please provide an opinion on whether the dental treatment provided by VA was careless, negligent, delivered with a lack of proper skill or an error in judgment, or fault on the part of VA?  Or, is the resulting disability a reasonably foreseeable or ordinary risk of such dental treatment?

All opinions are to be accompanied by explanatory rationale, including citation to evidence in the record.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's gallstones, or any other diagnosed gall bladder disability, is related to service, and whether it is as likely as not (50 percent or greater probability) that acid reflux (or GERD) is related to service.  The examiner is asked to review the claims file and medical evidence prior to the examination.

The Veteran alleges that gallstones are causing him severe pain, and that they are caused by his service-connected IBS.  He alleges that his acid reflux is caused by the medication he takes for his service-connected disabilities.  His VA treatment records show a diagnosis of gallstones in May 2009.  The August 2013 VA examiner diagnosed acid reflux.  His STRs show that he had bouts of gastroenteritis while in service.  He was also treated for acid reflux.  He had an appendectomy, due to extreme symptoms of pain and fever, but he has alleged that his appendix was not source of his symptoms.  

The examiner is therefore asked to address both theories. 

First, whether it is as likely as not that IBS has caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) a gall bladder disability or acid reflux; or, is it as likely as not that any gall bladder diagnosis or acid reflux is encompassed by an IBS diagnosis; or, is it as likely as not that any gall bladder disability or acid reflux is caused or aggravated by medication he takes for service-connected disabilities.  The Veteran is service-connected for migraine headaches, sleep apnea, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis of the cervical and lumbar spine, TBI, hearing loss, hemorrhoids, blurred vision, arthritis of the cervical spine, IVDS, degenerative disk disease, and herniated disk of the lumbar spine, and bilateral sciatica.

If not related to another service-connected disability, then the examiner is asked second, whether it is as likely as not that any acid reflux and any gall bladder diagnosis are related to his symptoms in service.  

The examiner is asked to provide a list of all diagnoses causing or contributing to abdominal pain and other symptomatology and to provide a discussion of the Veteran's various diagnoses causing the symptoms, including service-connected IBS.  As he has multiple claims pending regarding gastrointestinal disabilities, and is already service-connected for one, a detailed report is requested that differentiates and reconciles symptoms and diagnoses.  

Further, a report on the current severity of IBS is requested.  The examiner is advised that the August 2013 VA examiner suggested that the Veteran's IBS is not presenting in the usual manner, therefore a report on the symptoms caused by IBS is requested.  The examiner is specifically asked whether the Veteran has "severe" IBS, with an explanation of why or why not.  Does the Veteran have diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress? 

The Board asks for detailed explanation for all opinions rendered, citing to evidence in the record and medically accepted theory.   

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's skin disabilities, including cellulitis, which was present in November 2008, are related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran was diagnosed with pityriasis rosea while in service, and also had rashes on his hands.  He alleges having recurring bouts of cellulitis since serving in the Persian Gulf, and his records show at least one occurrence during the relevant appeal period (which starts in November 2008).  The examiner is asked to comment on any skin diagnoses made since November 2008 and during the examination.  The Veteran asserts he was exposed to toxic substances while in service, which caused his skin condition.

All opinions are to be supported with explanatory rationale.

6.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran has a groin muscle injury or a prostate disability that is related to service.  The examiner is asked to review the claims file and the medical evidence prior to the examination.  

The Veteran alleges that he has a groin muscle injury and prostate diagnosis as a result of service, either due to the residuals of his vasectomy surgery in February 1997 or as a result of his appendectomy in February 1995.  The examiner is asked to conduct a complete examination and make a list of all diagnoses.  If separate examiners are needed to diagnose a muscle injury, ensure proper consultation is made.  For all diagnoses, and also for prostatitis and groin muscle pain from in and around January 2009, the examiner is asked to provide an opinion on whether there is a relationship to service, to the appendectomy, and to the vasectomy.  All opinions are to be supported with explanatory rationale.

7.  Schedule an appropriate examination for a report on the current severity of the Veteran's bilateral hearing loss.  He has alleged that it has increased in severity since his last examination.  A complete audiological examination is to be conducted.  The examiner is asked to address the Veteran's functional loss due to his hearing loss.

8.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the heart is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination with all necessary diagnostic tests.  

The examiner is asked to comment on the October 2011 medical record noting possible coronary artery spasm and tachycardia.  Is it as likely as not (50 percent or greater probability) that he had these diagnoses at any time during the appeal period? 

He had a cardiac catheterization in 2009 that showed elevated LVEDP.  The examiner is asked to comment on this diagnosis and whether the Veteran has any symptoms associated with that.

He has alleged that he had tachycardia during service, and that any current disability is related to those symptoms.  He has also asserted that any heart disability is related to his service-connect sleep apnea.  The examiner is asked to provide opinions addressing these theories of service-connection, that is, whether it is as likely as not (50 percent or greater probability) that any current heart diagnosis is related to symptoms in service, or that any current heart diagnosis is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by any of the Veteran's other service connected disabilities, including especially sleep apnea.  The Veteran is service-connected for migraine headaches, sleep apnea, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis of the cervical and lumbar spine, TBI, hearing loss, hemorrhoids, blurred vision, arthritis of the cervical spine, IVDS, degenerative disk disease, and herniated disk of the lumbar spine, and bilateral sciatica.

All opinions are to be supported with explanatory rationale.  

9.  Schedule the Veteran for an appropriate examination for a report on the current severity of his sleep apnea.  The examiner is asked to review the records and to conduct all necessary testing to address whether the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or whether his sleep apnea requires a tracheostomy.

10.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis that manifests in left shoulder pain is related to service.  As the Veteran is claiming that his pain is caused by both a nerve disorder and a musculoskeletal condition, both a joints and neurological examination may be required.  The examiner(s) must review the claims file and medical evidence prior to the examination.

The Veteran alleges that his left shoulder pain is related to his neck, but ultimately caused by the injury in September 1990 wherein a shore power cable hit him in the head and neck.  His doctor authored an opinion in May 2010 wherein he suggested that the Veteran's shoulder pain was related to his service-connected cervical spine and headaches.  The Veteran has been diagnosed with tendinosis of the shoulder, and an August 2009 MRI shows a small bone island in the humeral head.  His STRs reveal treatment for trapezius muscle strain, but he also alleges having a tumor in the bone marrow of his shoulder.  The examiner is asked to comment on these diagnoses, as well as any others made during the examination.  A list of all diagnoses should be made.

The examiner is therefore asked whether it is as likely as not that his left shoulder is related to service, either by being caused by the injuries in service or developing after service due to the injuries or symptoms in service.  The examiner is also asked whether it is as likely as not that any left shoulder diagnosis was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) by any other service-connected disability.  He is service-connected for sleep apnea, posttraumatic headaches with dizziness and photophobia, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis T12-L4, TBI, hearing loss, hemorrhoids, cervical spine scoliosis and arthritis, lumbar IVDS with degenerative disc disease and herniated disc, bilateral sciatica, blurred vision, and memory loss.

All opinions are to be supported with explanatory rationale.

11.  Schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's hemorrhoids.  The examiner is asked to review the claims file and medical records prior to the examination, and to conduct a complete examination, with all appropriate diagnostic testing.  

The examiner is asked to provide an opinion on the size of the hemorrhoids, and whether they are thrombotic, irreducible, or whether there is excessive redundant tissue evidencing frequent reoccurrences.  The examiner is asked whether the Veteran has secondary anemia due to his hemorrhoids, or whether he has any fissures due to hemorrhoids.  

The examiner is asked to elicit a detailed history from the Veteran, and to address whether the symptoms that he complains of are attributable to hemorrhoids.  All symptoms of his hemorrhoids should be listed.

12.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that shortness of breath is related to service.  The examiner is asked to review the claims file and to conduct a complete examination including all relevant diagnostic tests.

The Veteran alleges having recurrent bronchitis and pneumonia since he separated from service.  He alleges having shortness of breath since separation.  His record shows that he was exposed to asbestos while in service, and he alleges other toxic exposures.

The examiner is asked to comment on the Veteran's history of bronchitis, pneumonia, and other lung infections for an opinion on whether he has a chronic disability of the lungs.  As well, conduct any relevant testing to objectively identify dyspnea or shortness of breath.  The examiner is asked to provide a list of all respiratory diagnoses.

The examiner is asked to provide an opinion on whether it is as likely as not that any chronic disability of the lungs, shortness of breath, and or any other diagnosed disability or identified symptom is related to asbestos exposure, or other toxic exposure in service.  If there is no diagnosis that can be made in response to objective symptoms identified, then so state.

The examiner is also asked whether any service-connected disability caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) shortness of breath.  He is service-connected for sleep apnea, posttraumatic headaches with dizziness and photophobia, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis T12-L4, TBI, hearing loss, hemorrhoids, cervical spine scoliosis and arthritis, lumbar IVDS with degenerative disc disease and herniated disc, bilateral sciatica, blurred vision, and memory loss.

All opinions are to be supported with explanatory rationale.

13.  Schedule the Veteran for an appropriate examination of the knees for an opinion on whether it is as likely as not (50 percent or greater probability) that any bilateral knee disability is related to service.  The examiner is asked to conduct a complete examination, including all diagnostic tests, and to provide a list of all diagnoses.  The Veteran complains of chronic pain, so a discussion of all objectively identifiable symptoms is requested.

The Veteran was diagnosed with chondromalacia patella while still in service.  He continues to complain of chronic pain in both knees.  

The examiner is asked to opine on whether any current knee diagnosis is related to the diagnosis in service.  The examiner is also asked to opine on whether any of his service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) any of the knee diagnoses.  He is service-connected for sleep apnea, posttraumatic headaches with dizziness and photophobia, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis T12-L4, TBI, hearing loss, hemorrhoids, cervical spine scoliosis and arthritis, lumbar IVDS with degenerative disc disease and herniated disc, bilateral sciatica, blurred vision, and memory loss.

All opinions are to be supported with explanatory rationale.

14.  Schedule the Veteran for an appropriate examination of the right ankle for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the right ankle is related to service.  The examiner is asked to conduct a complete examination, including all relevant diagnostic tests, and to provide a list of diagnoses.  The Veteran complains of chronic pain, so a discussion of all objectively identifiable symptoms is requested.  

The Veteran sprained his right ankle while in service.  He complains of chronic pain, which he asserts his doctor has attributed to his sciatica.

The examiner is asked to opine on whether his current diagnosis or symptoms are related to the incident in service.  The examiner is also asked to opine on whether any of his service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) any of the ankle diagnoses.  He is service-connected for sleep apnea, posttraumatic headaches with dizziness and photophobia, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis T12-L4, TBI, hearing loss, hemorrhoids, cervical spine scoliosis and arthritis, lumbar IVDS with degenerative disc disease and herniated disc, bilateral sciatica, blurred vision, and memory loss.

All opinions are to be supported with explanatory rationale. 

15.  Schedule the Veteran for an appropriate examination of the bilateral hips for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of either hip, including right hip bursitis, is related to service.  The examiner is asked to conduct a complete examination, including all relevant diagnostic tests, and to provide a list of diagnoses.  The Veteran complains of chronic pain, so a discussion of all objectively identifiable symptoms is requested.  

The Veteran alleges that his hips were injured when he was hit with the shore power cable while in service.  He alternatively asserts that it is related to his service-connected lumbar spine or bilateral leg disabilities.  The examiner is asked to list all diagnoses, including the right hip bursitis, and opine on whether they are related to the injury in service.  

The examiner is also asked to opine on whether any of his service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) any of the hip diagnoses.  He is service-connected for sleep apnea, posttraumatic headaches with dizziness and photophobia, tinnitus, appendectomy scar, IBS, nasal septal deformity, scoliosis T12-L4, TBI, hearing loss, hemorrhoids, cervical spine scoliosis and arthritis, lumbar IVDS with degenerative disc disease and herniated disc, bilateral sciatica, blurred vision, and memory loss.

The examiner is asked to provide explanatory rationale that cites to medical knowledge and/or evidence in the record.

16.  Schedule an updated examination of the thoracolumbar spine for a report on the current severity of his service-connected disabilities and their associated neurological abnormalities.

A complete examination is to be conducted, including range of motion testing.  The Veteran complains of fairly frequent flares of pain, therefore it would be helpful for an examination to be conducted during a flare.  Attempts should be made to arrange this.  If it is impossible to do, the examiner is asked to elicit from the Veteran details of his limitation and limited motion during flares.  The September 2015 VA examination indicates he is unable to bend over.  The examiner is asked if this is the equivalent of favorable ankylosis?  

The Veteran has been shown to have a leg length discrepancy, due to scoliosis.  The examiner is asked to confirm that this is still the case, and to comment on the symptoms resulting therefrom..

A complete neurological evaluation should be conducted for an opinion on whether his left and right leg sciatica is mild, moderate, or severe.  The examiner is also asked whether the Veteran has erectile dysfunction as a result of his service-connected spinal disabilities.

17.  Schedule the Veteran for a Gulf War Guidelines examination.  All testing deemed necessary must be conducted and results reported in detail.  

The Veteran complains of skin lesions, chest pains, shortness of breath, dizzy spells, and chronic pain of the joints and muscles.  First, ask the Veteran to provide a detailed history of all symptoms, including the particular joints effected.  Then, conduct necessary testing for whether there are objectively identifiable symptoms.  State whether the identified symptoms are attributed to a known medical causation, or instead due to an undiagnosed illness.  For the diagnosed conditions, provide an opinion on whether they are as likely as not related to service.  If unable to identify a diagnosis for objective symptoms, so state.

18.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

19.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


